GOLDTHWAITE, J.
We think it very clear there was no error in the action of the circuit court. The record of the suit in the county court was a matter which in no way concluded either of the parties to this suit, for as to them it was res inter alias acta. Our statutes provide, it is true, that [the defendant in attachment may controvert the answer of his debtor, when summoned as garnishee at the suit of another, (Dig. 60, § 24, 25;) but unless this is done, the proceedings are between the creditor and debtor only, and the judgment is operative for the latter only as laying the foundation for a set off, or payment, by showing its satisfaction. In another point of view, even if admitted as evidence, it was no bar, for the creditor may have claimed no more than the sum recovered, in which event the judgment would be as it is, although the jury trying the cause were entirely satisfied more was due. On all points the decision was strictly correct.
Judgment affirmed.